ARCHBAED, District Judge.
The only objection to the trustee’s sale is that Mr. Delone, as attorney for Mr. Lebzelter, the purchaser, had a private arrangement with the auctioneer that the bid of any other person was to be raised $50 each time until a sign was given by Mr. Delone to stop. The complaint with regard to this is that it was a discouragement to other bidders to have their bids immediately overtopped by this amount by the auctioneer, without there being any apparent bid by any one present, conveying the impression that the auctioneer was simply puffing the sale. But I see no occasion for setting the sale aside upon that ground. There was nothing underhanded or unfair in the arrangement referred to, nor was it, indeed, out of the ordinary, according to the way in which auction sales are conducted. A bid may be, and often is, conveyed by a mere nod, which no one but the auctioneer sees or understands; this course being taken for the very purpose of keeping it from being known who the bidder is, who without this might have the property run up on him, by puffers, beyond what he otherwise would be compelled to give. It is not required, as argued, that there should be an open and obvious bidder, whom other competitors can see and know, at the time. It is sufficient, if all parties desiring to bid have a fair chance; the announcement by the auctioneer from time to time of the amount bid disclosing to each just how the sale is going, and bids in good faith from responsible parties alone being entertained.
The exceptions are overruled, and the sale confirmed.